Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Eiger Technology, Inc. (the “Company”) on Form 20-F/A for the fiscal year ending September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John G. Simmonds, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.
